fiev Ofc-lS^lZ-OU
                                               COUBtOFCRIiWr
                 T                                  im^rim-
      jQ UJo^h) liAjLTn fealJ &IOl', CaJlA/\£swT~
0.




                                                            :6Je




     ~~(JLsu CjOOlaT (^                  o/yi r> -/jjCtJL      '-/•/
                                                                  :(Lawl
                                           *$-

                                  UUH-         •rVK? /?/ C&^£LOUL<iOJcr)^v
C^n (Ju^y-/yyn<fkjt/l^Ji
                             -Tc

                                 jJjc&<^£jL.

                          /.0CJ?~ /7/^9 W
                          LA-JUylMZ_
                             M&^